DETAILED ACTION
Election/Restrictions
	Applicant has elected Group II claims 1, 3-5, 11, 14-16 with traverse.  Applicant asserts that all groups are drawn to a display device and thus a search of pertinent art related to display devices is likely to produce art pertinent to all inventions.  Applicant has not provided any evidence to back up this assertion.
Regardless, the existence of one commonly known generic element in each claim does not equate to subject matter overlapping in scope.  For claims to overlap in scope, one claim must contain all features of the other claim.  The Examiner had stated in the restriction requirement that invention I was generally directed to a display device using a beam splitter, invention II was related towards a display device using reflective and curved optical elements and group III was directed towards light sources.  The Applicant has not provided any evidence to show that a search for one invention would likely produce pertinent art for all inventions. 
As indicated in the restriction requirement each invention would be classified in a separate class.  Furthermore, the search strategies require are vastly different.  Not every display device uses a beam splitter or other complicated optics.  The vast variety of light sources used in the art have multiple classes in and unto themselves.  Therefore, a search burden is present.
Applicant has elected Figure 7 as well.  The Examiner concludes that Figure 7is directed to all claims of Group II, 1, 3-5, 11 and 14-16.
Claims 1, 3-5, 11 and 14-16 will be included in examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 11 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsutake et al. US 5,387,991 hereinafter referred to as Mitsutake.
In regards to claim 1, Mitsutake teaches:
"A display device, comprising: a light source configured to provide illumination light"
Mitsutake Figure 3, inter alia, light source 1.
"a spatial light modulator positioned to receive the illumination light"
Figure 3 teaches a liquid crystal light bulb 7 for modulating the linear polarized light in accordance with an image signal
"and an optical element including a reflective surface, the optical element being positioned relative to the light source so that at least a portion of the illumination light received by the optical element is reflected at the reflective surface back toward the light source"
Figure 3 teaches reflection mirror 2.
	In regards to claim 3, Mitsutake teaches all the limitations of claim 1 and further teach:
“wherein the reflective surface is curved”
	Mitsutake Figure 3 teaches a curved reflection mirror 2.
In regards to claim 11, Mitsutake teaches all the limitations of claim 1 and claim 11 contains similar limitations written in method form.  Therefore, claim 11 is rejected for similar reasoning as applied to claim 1.
In regards to claim 14, Mitsutake teaches all the limitations of claim 11 and claim 14 contains similar limitations as in claim 3.  Therefore, claim 14 is rejected for similar reasoning as applied to claim 3.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsutake in view of Nagata et al. US 6,795,042 hereinafter referred to as Nagata.
In regards to claim 4, Mitsutake teaches all the limitations of claim 3 but does not explicitly teach:
“wherein: the optical element includes a second surface that is opposite to the reflective surface; the reflective surface having a first curvature; and the second surface having a second curvature different from the first curvature”
Nagata teaches various embodiments, such as in Figure 4, of an optical path distributing prism 10.  Figure 4 illustrates reflective surfaces 12L and 12R (first reflective surface) as well as a second set of surfaces 13L and 13R (second surfaces).  These surfaces have different curvatures.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Mitsutake in view of Nagata to include the features of “wherein: the optical element includes a second surface that is opposite to the reflective surface; the reflective surface having a first curvature; and the second surface having a second curvature different from the first curvature” because the display light is distributed to the left and right eyeballs, the image for observation becomes weak and dark (Nagata column column 1 lines 30-35).
Claim 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsutake in view of Takeda US 2006/0238660 hereinafter referred to as Takeda.
In regards to claim 5, Mitsutake teaches all the limitations of claim 1 but does not explicitly teach:
“wherein the reflective surface includes a full reflector”
However, this feature would be readily understood.  Those of ordinary skill would implicitly understand that using a full mirror would increase efficiency of the apparatus as well as prevent stray light.  While not explicitly stated by Matsutake it is implicitly understood that the reflecting mirror would be a full mirror.  This feature does not provide any unpredictable results.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).

In regards to claim 16, Mitsutake teaches all the limitations of claim 11 and claim 16 contains similar limitations as in claim 5.  Therefore, claim 16 is rejected for similar reasoning as applied to claim 5.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsutake in view of Nagata and further in view of Doany et al. US 6,310,713 hereinafter referred to as Doany.
In regards to claim 15, Mitsutake teaches all the limitations of claim 11 but does not explicitly teach:
“wherein the optical element includes a second surface that is opposite to the reflective surface, the method further comprising: transmitting the at least a portion of the illumination light from the light source … toward the reflective surface; and transmitting, the at least a portion of the illumination light reflected from the reflective surface through the second surface”
Nagata teaches various embodiments, such as in Figure 4, of an optical path distributing prism 10.  Figure 4 illustrates reflective surfaces 12L and 12R (first reflective surface) as well as a second set of surfaces 13L and 13R (second surfaces).  It is clear from the Figure that the 
Mitsutake/Nagata do not explicitly teach:
“through the second surface”
However, this is a minor geometrical alteration.  Those of ordinary skill would not consider this a point of novelty and it does not provide for any unpredictable results.  It merely provided the expected result of reflecting back the illumination light in a desired direction.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
For example, Doany teaches in Figure 3 a light source 12 that emits light towards a reflector 110.  The light enters through a surface (second surface) of a quarter wave plate 170 prior to being reflected off the reflector 110.  At this point the light is reflected back through the quarter wave plate.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Mitsutake/Nagata in view of Doany to include the features of “through the second surface” because CRT-based systems are bulky, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996.  The examiner can normally be reached on 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422